                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

STERLING J. BLADE                                   CIVIL ACTION NO. 3:18-cv-0697

                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

CHRIS STINSON, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Sterling J. Blade=s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief can be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, to the extent

Plaintiff moves for a preliminary injunction, [Doc. No. 13], the motion is DENIED AS MOOT.

        MONROE, LOUISIANA, this 9th day of October, 2018.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
